 


109 HR 6386 IH: To establish the Congressional-Executive Commission on the Socialist Republic of Vietnam.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6386 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the Congressional-Executive Commission on the Socialist Republic of Vietnam. 
 
 
1.FindingsCongress finds the following: 
(1)The United States and the Socialist Republic of Vietnam share an important and multifaceted bilateral relationship based on a unique and sensitive history. 
(2)The people of the United States and the people of Vietnam share the desire to foster hope, healing, and mutual prosperity for both countries. 
(3)Congress recognizes the potential benefits of Vietnam’s membership in the World Trade Organization (WTO) and the extension of nondiscriminatory treatment (normal trade relations treatment) by the United States to the products of Vietnam on mutually beneficial terms. 
(4)The potential benefits from enhanced bilateral trade should not supplant legitimate matters of principle involving human rights, the rule of law, and religious freedom. 
(5)Vietnamese-Americans throughout the United States have emphasized the importance of addressing human rights, the rule of law, and religious freedom in conjunction with consideration of legislation to provide for the extension of nondiscriminatory treatment (normal trade relations treatment) by the United States to the products of Vietnam. 
(6)A specific mechanism to address Vietnam’s progress on human rights, the rule of law, and religious freedom issues in an in-depth manner, focusing on vulnerabilities and areas of particular concern identified by the most recent annual Department of State’s Country Reports on Human Rights Practices for Vietnam, the Trafficking in Persons Report, and the annual report of the United States Commission on International Religious Freedom, including progress in Vietnam’s Central and Northwest Highlands, would serve as a valuable resource to complement existing United States Government efforts to address these issues and inform future efforts, reinforcing and strengthening the outcome of these efforts. 
(7)The Government of Vietnam has made significant efforts over the past decade to address the concerns of the United States Government regarding United States POW/MIA cases. 
(8)The Government of Vietnam has made efforts to improve human rights and religious freedoms, including efforts to conclude a bilateral agreement with the United States in which the Government of Vietnam agreed to take steps to improve religious freedom, grant amnesties to prisoners of conscience, establish a new Ordinance on Religion and issue instructions to prohibit forced renunciation of faith, ease restrictions on the training of clergy, support fact-finding visits to Vietnam by United States officials and Office of the United Nations High Commissioner for Refugees (UNHCR) personnel, improve worker rights, and make progress toward eliminating human trafficking. 
2.Establishment of Congressional-Executive Commission on the Socialist Republic of VietnamThere is established a Congressional-Executive Commission on the Socialist Republic of Vietnam (in this Act referred to as the Commission). 
3.Functions of the Commission 
(a)Monitoring compliance with human rightsThe Commission shall monitor the acts of the Socialist Republic of Vietnam, with particular emphasis on the Montagnard peoples and the Central and Northwest Highlands, which reflect compliance with or violation of human rights, in particular, those contained in the International Covenant on Civil and Political Rights and in the Universal Declaration of Human Rights, including, but not limited to, effectively affording— 
(1)the right to engage in free expression without fear of any prior restraints; 
(2)the right to peaceful assembly without restrictions, in accordance with international law; 
(3)religious freedom, including the right to worship free of involvement of and interference by the government; 
(4)the right to liberty of movement, freedom to choose a residence within Vietnam, freedom from coercion in family planning, and the right to leave from and return to Vietnam;  
(5)the right of a criminal defendant— 
(A)to be tried in his or her presence, and to defend himself or herself in person or through legal assistance of his or her own choosing; 
(B)to be informed, if he or she does not have legal assistance, of the right set forth in subparagraph (A); 
(C)to have legal assistance assigned to him or her in any case in which the interests of justice so require and without payment by him or her in any such case if he or she does not have sufficient means to pay for it; 
(D)to a fair and public hearing by a competent, independent, and impartial tribunal established by the law; 
(E)to be presumed innocent until proved guilty according to law; and 
(F)to be tried without undue delay; 
(6)the right to be free from torture and other forms of cruel or unusual punishment; 
(7)protection of internationally recognized worker rights; 
(8)freedom from incarceration as punishment for political opposition to the government; 
(9)freedom from incarceration as punishment for exercising or advocating human rights (including those described in this section); 
(10)freedom from arbitrary arrest, detention, or exile; and 
(11)the right to fair and public hearings by an independent tribunal for the determination of a citizen’s rights and obligations.  
(b)Victims listsThe Commission shall compile and maintain lists of persons believed to be imprisoned, detained, or placed under house arrest, tortured, or otherwise persecuted by the Government of the Socialist Republic of Vietnam due to their pursuit of the rights described in subsection (a). In compiling such lists, the Commission shall exercise appropriate discretion, including concerns regarding the safety and security of, and benefit to, the persons who may be included on the lists and their families. 
(c)Monitoring development of rule of lawThe Commission shall monitor the development of the rule of law in the Socialist Republic of Vietnam, with particular emphasis on the Montagnard peoples and the Central and Northwest Highlands, including, but not limited to— 
(1)progress toward the development of institutions of democratic governance; 
(2)processes by which statutes, regulations, rules, and other legal acts of the Government of Vietnam are developed and become binding within Vietnam; 
(3)the extent to which statutes, regulations, rules, administrative and judicial decisions, and other legal acts of the Government of Vietnam are published and are made accessible to the public; 
(4)the extent to which administrative and judicial decisions are supported by statements of reasons that are based upon written statutes, regulations, rules, and other legal acts of the Government of Vietnam; 
(5)the extent to which individuals are treated equally under the laws of Vietnam without regard to citizenship; 
(6)the extent to which administrative and judicial decisions are independent of political pressure or governmental interference and are reviewed by entities of appellate jurisdiction; and 
(7)the extent to which laws in Vietnam are written and administered in ways that are consistent with international human rights standards, including the requirements of the International Covenant on Civil and Political Rights. 
(d)Bilateral cooperationThe Commission shall monitor and encourage the development of programs and activities of the United States Government and private organizations with a view toward increasing the interchange of people and ideas between the United States and the Socialist Republic of Vietnam and expanding cooperation in areas that include, but are not limited to— 
(1)increasing enforcement of human rights described in subsection (a); and 
(2)developing the rule of law in Vietnam. 
(e)Contacts with nongovernmental organizationsIn performing the functions described in subsections (a) through (d), the Commission shall, as appropriate, seek out and maintain contacts with nongovernmental organizations, including receiving reports and updates from such organizations and evaluating such reports. 
(f)Annual reports 
(1)In generalThe Commission shall issue a report to the President and the Congress not later than 12 months after the date of the enactment of this Act, and not later than the end of each 12-month period thereafter, setting forth the findings of the Commission during the preceding 12-month period, in carrying out subsections (a) through (c). The Commission’s report may contain recommendations for legislative or executive action. 
(2)CoordinationThe report required to be issued under paragraph (1) shall be developed in coordination with the findings of the most recent annual Department of State’s Country Reports on Human Rights Practices for Vietnam, the Trafficking in Persons Report, and the annual report of the United States Commission on International Religious Freedom. 
(g)Specific information in annual reportsThe Commission’s report under subsection (f) shall include specific information as to the nature and implementation of laws or policies concerning the rights set forth in paragraphs (1) through (11) of subsection (a), and as to restrictions applied to or discrimination against persons exercising any of the rights set forth in such paragraphs. 
(h)Congressional hearings on annual reports 
(1)The Committee on International Relations of the House of Representatives shall, not later than 30 days after the receipt by the Congress of the report referred to in subsection (f), hold hearings on the contents of the report, including any recommendations contained therein, for the purpose of receiving testimony from Members of Congress, and such appropriate representatives of Federal departments and agencies, and interested persons and groups, as the committee deems advisable, with a view to reporting to the House of Representatives any appropriate legislation in furtherance of such recommendations. If any such legislation is considered by the Committee on International Relations within 45 days after receipt by the Congress of the report referred to in subsection (f), it shall be reported by the committee not later than 60 days after receipt by the Congress of such report. 
(2)The provisions of paragraph (1) are enacted by the Congress— 
(A)as an exercise of the rulemaking power of the House of Representatives, and as such are deemed a part of the rules of the House, and they supersede other rules only to the extent that they are inconsistent therewith; and 
(B)with full recognition of the constitutional right of the House to change the rules (so far as relating to the procedure of the House) at any time, in the same manner and to the same extent as in the case of any other rule of the House. 
(i)Supplemental reportsThe Commission may submit to the President and the Congress reports that supplement the reports described in subsection (f), as appropriate, in carrying out subsections (a) through (c). 
4.Membership of the Commission 
(a)Selection and appointment of membersThe Commission shall be composed of 7 members as follows: 
(1)Two Members of the House of Representatives appointed by the Speaker of the House of Representatives. One member shall be selected from the majority party and one member shall be selected, after consultation with the minority leader of the House, from the minority party. 
(2)Two Members of the Senate appointed by the President of the Senate. One member shall be selected, after consultation with the majority leader of the Senate, from the majority party, and one member shall be selected, after consultation with the minority leader of the Senate, from the minority party. 
(3)One representative of the Department of State, appointed by the President of the United States from among officers and employees of that Department. 
(4)One representative of the Department of Commerce, appointed by the President of the United States from among officers and employees of that Department. 
(5)One representative of the Department of Labor, appointed by the President of the United States from among officers and employees of that Department.  
(b)Chairman and cochairman 
(1)Designation of chairmanAt the beginning of each odd-numbered Congress, the President of the Senate, on the recommendation of the majority leader of the Senate, shall designate one of the members of the Commission from the Senate as Chairman of the Commission. At the beginning of each even-numbered Congress, the Speaker of the House of Representatives shall designate one of the members of the Commission from the House as Chairman of the Commission. 
(2)Designation of cochairmanAt the beginning of each odd-numbered Congress, the Speaker of the House of Representatives shall designate one of the members of the Commission from the House as Cochairman of the Commission. At the beginning of each even-numbered Congress, the President of the Senate, on the recommendation of the majority leader of the Senate, shall designate one of the members of the Commission from the Senate as Cochairman of the Commission. 
5.Votes of the CommissionDecisions of the Commission, including adoption of reports and recommendations to the executive branch or to the Congress, shall be made by a majority vote of the members of the Commission present and voting. Two-thirds of the members of the Commission shall constitute a quorum for purposes of conducting business. 
6.Expenditure of appropriationsFor each fiscal year for which an appropriation is made to the Commission, the Commission shall issue a report to the Congress on its expenditures under that appropriation. 
7.Testimony of witnesses, production of evidence; issuance of subpoenas; administration of oathsIn carrying out this Act, the Commission may require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, documents, and electronically recorded data as it considers necessary. Subpoenas may be issued only pursuant to a two-thirds vote of members of the Commission present and voting. Subpoenas may be issued over the signature of the Chairman of the Commission or any member designated by the Chairman, and may be served by any person designated by the Chairman or such member. The Chairman of the Commission, or any member designated by the Chairman, may administer oaths to any witness. 
8.Appropriations for the Commission 
(a)Authorization; disbursements 
(1)AuthorizationThere are authorized to be appropriated to the Commission for fiscal year 2008, and each fiscal year thereafter, such sums as may be necessary to enable it to carry out its functions. Appropriations to the Commission are authorized to remain available until expended. 
(2)DisbursementsAppropriations to the Commission shall be disbursed on vouchers approved— 
(A)jointly by the Chairman and the Cochairman; or 
(B)by a majority of the members of the personnel and administration committee established pursuant to section 9. 
(b)Foreign travel for official purposesForeign travel for official purposes by members and staff of the Commission may be authorized by either the Chairman or the Cochairman. 
9.Staff of the Commission 
(a)Personnel and administration committeeThe Commission shall have a personnel and administration committee composed of the Chairman, the Cochairman, the member of the Commission from the minority party of the House of Representatives, and the member of the Commission from the minority party of the Senate. 
(b)Committee functionsAll decisions pertaining to the appointment, separation, and fixing of pay of personnel of the Commission shall be by a majority vote of the personnel and administration committee, except that— 
(1)the Chairman shall be entitled to appoint and fix the pay of the staff director; and 
(2)the Chairman and Cochairman shall each have the authority to appoint, with the approval of the personnel and administration committee, at least two professional staff members who shall be responsible to the Chairman or the Cochairman (as the case may be) who appointed them. Subject to subsection (d), the personnel and administration committee may appoint and fix the pay of such other personnel as it considers desirable. 
(c)Staff appointmentsAll staff appointments shall be made without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates. 
(d)Qualifications of professional staffThe personnel and administration committee shall ensure that the professional staff of the Commission consists of persons with expertise in areas including human rights, internationally recognized worker rights, international economics, law (including international law), rule of law and other foreign assistance programming, Vietnamese politics, economy and culture, and, if possible, a working knowledge of the Vietnamese language.  
10.Printing and binding costsFor purposes of costs relating to printing and binding, including the costs of personnel detailed from the Government Printing Office, the Commission shall be deemed to be a committee of the Congress. 
11.TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Commission. 
 
